Name: Council Regulation (EEC) No 1352/86 of 6 May 1986 fixing, for the 1986/87 marketing year, certain prices and other amounts applicable in the fruit and vegetables sector
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 8.5.86 Official Journal of the European Communities No LI 19/47 COUNCIL REGULATION (EEC) No 1352/86 of 6 May 1986 fixing, for the 1986/87 marketing year, certain prices and other amounts applicable in the fruit and vegetables sector THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the Act of Accession of Greece , and in particular Article 72 ( 1 ) thereof, Having regard to the Act of Accession of Spain and Portugal , and in particular Article 89 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 1035 /72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1351 / 86 (2), and in particular Article 16 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 2511 /69 of 9 December 1969 laying down special measures for improving the production and marketing of Community citrus fruit ( 3), as last amended by Regu ­ lation (EEC) No 2004/ 83 (4), and in particular Article 7 (2) thereof, Having regard to the proposal from the Commission ( 5), Having regard to the opinion of the European Par ­ liament (6), Having regard to the opinion of the Economic and Social Committee (7), Whereas , pursuant to Article 16 ( 1 ) of Regulation (EEC) No 1035/72 , a basic price and a buying-in price are to be fixed for each marketing year for each of the products listed in Annex II to the said Regulation ; whereas , in accordance with Article 1 (3 ) of the above Regulation, the marketing years for the products in question are as follows :  for cauliflowers , from 1 May to 30 April ,  for tomatoes , from 1 January to 31 December,  for peaches , from 1 May to 3 1 October,  for lemons, from 1 June to 3 1 May,  for pears , from 1 June to 31 May,  for table grapes, from 1 May to 30 April ,  for apples, from 1 July to 30 June,  for mandarins , from 1 October to 15 May,  for oranges , from 1 October to 1 5 July,  for aubergines , from 1 January to 3 1 December,  for apricots , from 1 May to 31 August ; Whereas , however, pursuant to the third subparagraph of Article 16 ( 1 ) of Regulation (EEC) No 1035/72, no basic price or buying-in price must be fixed for the slack marketing periods at the beginning and at the end of the marketing year ; Whereas , when the basic prices and buying-in prices for fruit and vegetables are fixed , account should be taken of the aims of the common agricultural policy and the contribution which the Community desires to make to the harmonious development of world trade ; whereas the objectives of the common agricultural policy are , in particular, to ensure a fair standard of living for the agri ­ cultural community, to assure the availability of supplies and to ensure that supplies reach consumers at reasonable prices ; Whereas the basic prices must be fixed by reference to the trend in the average prices recorded during the three preceding years on the most representative producer markets within the Community for a product with defined commercial characteristics , such as a variety or type , quality class , size and packaging ; whereas the buying-in prices must be fixed by reference to the basic price in accordance with Article 16 (3 ) of Regulation (EEC) No 1035 /72 ; Whereas in order to facilitate the application of Article 19 of Regulation (EEC) No 1035/72 in certain Member States in which the most representative varieties of oranges are different from those taken as the reference for calculating the basic prices and buying-in prices , these representative varieties should also be taken into consideration for the purpose of applying the said Article 19 ; Whereas , as regards Greece , in accordance with Article 74 of the Act of Accession, moves towards alignment of basic prices and buying-in prices applicable in that Member State should be made in accordance with Article 59 (2 ) (a), (3 ) (a) and (b) of that Act ; Whereas the Kingdom of Spain , during the first phase, and the Portuguese Republic, during the first stage , are authorized to maintain, with respect to fruit and ') OJ No L 118 , 20 . 5 . 1972 , p. 1 . z) See page 46 of this Official Journal . J ) OJ No L 318 , 18 . 12 . 1969, p. 1 . 4) OJ No L 198 , 21 . 7 . 1983 , p. 2 . 5 ) OJ No C 85 , 14 . 4 . 1986, p. 32 . 6) Opinion delivered on 17 April 1986 (not yet published in the Official Journal). O Opinion delivered on 14 March 1986 (not yet published in the Official Journal). No LI 19/48 Official Journal of the European Communities 8.5.86 vegetables , the national arrangements previously in force for the organization of their domestic agricultural markets , subject to the conditions laid down in Articles 133 to 135 and 262 to 265 , respectively, of the Act of Accession ; whereas the prices and amounts fixed by this Regulation are therefore applicable only in the Community of Ten ; HAS ADOPTED THIS REGULATION : Article 1 For the 1986/ 87 marketing year, the basic prices and the buying-in prices for fruit and vegetables , the periods during which they apply and the standard qualities to which they relate shall be as set out in Annex I. Article 2 For the 1986/ 87 marketing year, the financial compensation for oranges , mandarins and lemons shall be as set out in Annex II . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Whereas the amount of the financial compensation for oranges, mandarins and lemons must be fixed in accordance with the criteria laid down in Article 7 (2) of Regulation (EEC) No 2511 /69, This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 May 1986 . For the Council The President P. H. van ZEIL 8.5.86 Official Journal of the European Communities No LI 19/49 ANNEX I BASIC PRICES AND BUYING-IN PRICES CAULIFLOWERS For the period from 12 May 1986 to 30 April 1987 (ECU/100 kg net) Basic price Buying-in price May 21,67 9,43 June 24,97 10,82 July 22,18 9,55 August 22,18 9,55 September 23,95 10,19 October 24,84 10,56 November 20,91 9,04 December 20,91 9,04 January 20,91 9,04 February 19,51 8,41 March 20,52 8,79 April 20,77 9,04 These prices relate to the following packed products :  cauliflowers 'with leaves' of Quality Class I , for the months of May, November, December, January, February, March and April ,  'trimmed' cauliflowers of Quality Class I , for the months of June, July, August, September and October. TOMATOES For the period from 11 June to 30 November 1986 (ECU/100 kg net) \ Basic price Buying-in price Greece Other Member States except Spain and Portugal Greece Other Member States except Spain and Portugal June : (from 11 to 20) 25,58 28,45 9,74 10,82 (from 21 to 30) 24,06 25,91 9,28 10,06 July 22,54 23,38 8,45 8,68 August 20,97 20,97 7,79 7,79 September 21,85 22,24 8,21 8,29 October 22,29 23,57 8,30 8,69 November 25,51 28,32 10,04 11,34 These prices relate to packed 'round' and 'ribbed' tomatoes of Quality Class I , size 57/67 mm. AUBERGINES For the period from 1 July to 31 October 1986 (ECU/100 kg net) Basic price Buying-in price July to October 17,77 7,12 These prices relate to the following packed products :  elongated aubergines of Quality Class I , size over 40 mm,  globus aubergines of Quality Class I , size over 70 mm. No LI 19/50 Official Journal of the European Communities 8.5.86 PEACHES (excluding nectarines) For the period from 1 June to 30 September 1986 (ECU/100 kg net) \ Basic price Buying-in price Greece Other Member States except Spain and Portugal Greece Other Member States except Spain and Portugal June 44,76 47,68 24,97 26,49 July to September 43,34 45,29 24,22 25,36 These prices relate to the following packed products :  peaches of the Fior di Maggio (May Flower) variety, Quality Class I , size 51 /61 mm, for the month of June,  peaches of the Amsden, Charles Ingouf and Sant'Anna varieties , Quality Class size 61 /67 mm, for the month of July,  peaches of the Red Haven and Fair Haven varieties , Quality Class I , size 61 /67 mm, for the month of August,  peaches of the J. H. Hale variety, Quality Class I , size 61 /67 mm for the month of September. APRICOTS For the period from 1 June to 31 July 1986 (ECU/100 kg net) Basic price Buying-in price June and July 43,94 25,04 These prices relate to packed products of Quality Class I of a size over 30 mm. LEMONS For the period from 1 June 1986 to 31 May 1987 (ECU/100 kg net) l Basic price Buying-in price June 44,73 26,29 July 45,74 26,92 August 45,31 26,79 September 40,93 25,39 October 38,76 25,14 November 37,75 22,09 December 37,12 21,84 January 38,13 22,35 February 36,87 21,72 March 38,26 22,35 April 39,91 23,36 May 40,79 23,87 These prices relate to packed lemons of Quality Class I , size 53/62 mm. 8.5.86 Official Journal of the European Communities No LI 19/51 PEARS (other than perry pears) For the period from 1 July 1986 to 30 April 1987 (ECU/100 kg net) Basic price Buying-in price July 28,67 14,75 August 26,77 14,36 September 25,62 13,74 October 26,64 13,74 November 27,03 13,99 December 27,40 14,36 January to April 27,65 14,62 These prices relate to the following packed products : (a) pears of the Dr Jules Guyot and Coscia varieties , Quality Class I , size 60 mm or more, for the month of July ; (b) pears of the Dr Jules Guyot, Clapp's favourite , Bon Chretien Williams, Coscia and Crystallis varieties , Quality Class I , size 60 mm or more, for the month of August ; (c)  pears of the Bon Chretien Williams , Conference , Beurre Hardy and Crystallis varieties , Quality Class I , size 60 mm or more , for the months of September and October,  pears of the Empereur Alexandre variety, Quality Class I , size 70 mm or more, for the months of September and October ; (d)  pears of the Conference, Alexandrine Douillard and Crystallis varieties , Quality Class I , size 60 mm or more, for the month of November,  pears of the Passe-Crassane variety, Quality Class I , size 70 mm or more , for the month of November ; (e)  pears of the Conference and Crystallis variety, Quality Class I , size 60 mm or more , for the months December to April ,  pears of the Passe-Crassane variety, Quality Class I , size 70 mm or more, for the months December to April . TABLE GRAPES For the period from 1 August to 31 October 1986 (ECU/100 kg net) Basic price Buying-in price August 36,31 23,35 September and October 32,51 19,92 These prices relate to packed table grapes of the Regina dei Vigneti , Soultanine and Regina (Mennavacca bianca, Rosaki , Dattier de Beyrouth) varieties , Quality Class I. APPLES (other than cider apples) For the period from 1 August 1986 to 31 May 1987 (ECU/100 kg net) Basic price Buying-in price August 26,51 13,51 September 26,51 13,51 October 26,51 13,63 November 27,22 14,06 December 29,61 15,17 January to May 32,01 16,27 No LI 19/52 Official Journal of the European Communities 8.5.86 These prices relate to the following packed products : (a) apples of the James Grieve variety, Quality Class I , size 70 mm or more , for the month of August ; (b)  apples of the James Grieve , Golden Delicious, Red Delicious and Starking Delicious varieties, Quality Class I , size 70 mm or more, for the month of September,  apples of the Reine des reinettes variety, Quality Class I , size 65 mm or more , for the month of September ; (c) apples of the Golden Delicious, Red Delicious and Starking Delicious varieties , Quality Class I , size 70 mm or more, for the months October to March ; (d) apples of the Golden Delicious variety, Quality Class I, size 70 mm or more, for the months of April and May. MANDARINS For the period from 16 November 1986 to 28 February 1987 (ECU/100 kg net) Basic price Buying-in price 16 to 30 November 45,31 28,93 December 44,93 28,42 January 44,43 27,66 February 42,77 27,15 These prices relate to packed mandarins of Quality Class I , size 54/64 mm. SWEET ORANGES For the period from 1 December 1986 to 31 May 1987 (ECU/100 kg net) Basic price Buying-in price December 41,10 25,97 January 37,55 24,20 February 38,17 24,71 March 40,08 24,96 April and May 40,71 25,21 These prices refer to the following packed products :  oranges of the Moro variety, Quality Class I , size 67/ 80 mm, for the month of December ; However, the recordings referred to in Article 19 ( 1 ) and (3) of Regulation (EEC) No 1035/72 shall also be made on the basis of prices registered in representative markets at production , for packed oranges of the Navel variety, Quality Class I , size 67/80 mm ; in such a case the prices , possibly re ­ duced by the cost of packaging which is included, shall be subject to a coefficient of 1,11 ;  oranges of the Moro, Sanguinello and Navel varieties , Quality Class I , size 67/ 80 mm, for the months January to May. NB: The prices quoted in this Annex do not include the cost of packaging in which the product is presented . ANNEX II AMOUNT OF FINANCIAL COMPENSATION FOR the 1986/87 marketing year 15,38 ECU per 100 kilograms net for oranges of the Moro, Tarocco, Ovale Calabrese, Belladonna, Navel and Valencia late varieties , 13,20 ECU per 100 kilograms net for oranges of the Sanguinello variety, 8,69 ECU per 100 kilograms net for oranges of the Sanguigno and Biondo comune varieties, 12,95 ECU per 100 kilograms net for mandarins, 1,97 ECU per 100 kilograms net for lemons . NB: Financial compensation is granted only in respect of products belonging to Quality Classes Extra and I.